Gerald M.Slupim
~-ltiniS&-~                                                                                                      MaakwW.QaffS
joeM.Kmdo.--                                                                                          Jldminedill~&deal~
AdJaill:rdiA,T-


                                            Shapiro and Kirsch, LLP
                                                                                                                 Eoddcl:y&.T~
SmnmN.....U.--                                                                                                       l'biliplloooks
Admill:l!llk.AiiaA5&:T~                                                                                          Admil:lcdi:IT_,
Asblq,M.Jonos                                                                                                    Micmd.A.llmaie
AdmiDcd D A;tzisas&Taasscc




---
                                                                                                      ~inJ4is5is5iwi&'~
-8.o,Jp                                       ---ATTORNEYS AT LAW---                                                  ....... Cale


~-T-
Admiilll::d;;l!T~
                                                                                                                 ~-~




            October 23, 2014

            Regina Michelle Driskill
            c/o law Offices of Mayer & Newron
            1111 Northshore Olive, Suite S-!>70
            Knoxville, TN 37919


            VIAEMAIL

            RE:       Regions Mortgage
                      Property Address: 3123 Joyce Avenue, KnoXVJlle, TN 37921
                      File Number. 14-059863

                       If you are under the protection of the U.S. Bankruptcy Code, this is NOT a
                      demand for payment. this letter is provided for informational purposes only
                                                     at your request.
            The current amount needed ID REINSTATE your loan, good through October 31, 2014, is
            $7,432.22.

            Paymenls due (April 2013--0clooer 2014)                                  $6,529.02
            Atllllney Fees                                                           $850.00
            Attorney Costs                                                           $176.00
                                                                                                           ~       PLAINTIFF'S
            Amount in Suspense                                                     ($122.80)
                                                                                                           i         E[iHIBIT
            Tolal:                                                                   $7,432.22
                                                                                                            •I           'I
            These figures are subject ID final verification upon receipt of funds by the note holder. The note
            holder" reseives the light ID ad"jUSt these figures and refuse any funds which are insufficient for any
            reason. including but not limited ID emir in calallation, previously <flShonored check or money
            Older, or addilional disbwsemenfs made by this note holder between the dale of this slalement
            and the receipt of funds.
            If you wish ID bring your payment ID our office. you will need to call to make an appoinlment so
            that an authorized peISOn can be here to accept the funds. Appoinlmenl:s wiU need to be made
            between 8 am. and 4 p.m. Monday through Friday. Please caU (901)767-5566 to make your
            appointment


                                 555 Ped<ins Road Extended, Second Floor, Memphis, TN 38117
                                             voicr;   (901) 767-5566 • fax: (901) 761--5600




 Case 3:18-cv-00102-JRG-DCP Document 37-14 Filed 09/18/19 Page 1 of 1 PageID #: 146
